Wheeler, J.
There is no statement of facts and no error apparent upon the record. It does not appear what the evidence was which is referred to in tho bill o£ exceptions. It was proper for the court to instruct the jury to disregard incompetent evidence and a plea which presented no valid defense to the action. Where there is either no evidence or none which is competent to support any material issue in the case, so to instruct the jury is no infraction of the statute which forbids that the judge shall charge upon the weight of evidence. This rule can only apply where there is evidence competent for the jury to weigh. The rulings of the court disclosed by the record appear to have been substantially correct. And the objections to the judgment presented by the assignment of errors are not deemed of a character to require further notice.
Judgment affirmed.